 1                                                        HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 7
                                            AT TACOMA
 8
        LEROY R HULS,                                       CASE NO. C19-5420RBL
 9
                                  Petitioner,               ORDER
10                v.

11      STATE OF WASHINGTON,

12                                Respondent.

13

14

15          THIS MATTER is before the Court on Magistrate Judge Christel’s Report and

16   Recommendation [Dkt. # 26]. Judge Christel recommends that the Court DENY Petitioner Huls’

17   § 2254 habeas petition [Dkt. # 1] without prejudice for failure to exhaust his state court remedies.

18   Huls has filed a familiar, generic objection to the R&R, which does not address the facts of this

19   case or Magistrate Judge’s reasoning. [Dkt. # 33].

20          (1)        The Report and Recommendation is ADOPTED.

21          (2)        Petitioner’s habeas Petition is DISMISSED WITHOUT PREJUDICE. Any other
                       pending motions are denied as moot.
22
            (3)        The Court will NOT issue a Certificate of Appealability.
23

24


     ORDER - 1
 1         (4)    The Clerk is directed to send copies of this Order to Petitioner, counsel for
                  Respondent, and to the Hon. David W. Christel.
 2

 3         IT IS SO ORDERED.

 4         Dated this 7th day of January, 2020.

 5

 6                                                      A
                                                        Ronald B. Leighton
 7                                                      United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER - 2
